Citation Nr: 1645511	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  10-10 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected right knee status post total knee arthroplasty.  

2.  Entitlement to service connection for a left knee disorder, claimed as secondary to service-connected right knee status post total knee arthroplasty.

3.  Entitlement to service connection for left leg numbness, claimed as secondary to service-connected right knee status post total knee arthroplasty. 

4.  Entitlement to service connection for left arm numbness, claimed as secondary to service-connected right knee status post total knee arthroplasty.


REPRESENTATION

Veteran represented by:	Gentry C. Hogan, Attorney at Law

ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1981 to May 1984 and from October 1986 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 (left knee disorder and low back disorder) and November 2009 (left leg numbness and left arm numbness) rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, Missouri, and Winston-Salem, North Carolina, respectively.

The Board remanded the instant matter in January 2015.  As noted at that time, the Veteran also filed a notice of disagreement as to the propriety of the initial ratings assigned for his right knee and psychiatric disabilities, and the denial of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  However, after statements of the case were issued on all claims, the Veteran perfected an appeal only with respect to the issues listed on the title page.  Therefore, the initial rating and TDIU claims are not before the Board at this time.

As was also noted in the prior Board remand, the Veteran was scheduled for a Decision Review Officer (DRO) hearing in November 2010.  However, in a November 2010 statement, his then-authorized representative withdrew the request for a DRO hearing.  Accordingly, the Board finds that the DRO hearing request is withdrawn.  

In a September 2015 submission and elsewhere, the Veteran has reported that he is unable to work due to his physical conditions.  To the extent the Veteran or his representative wish to file a claim for TDIU benefits, they are advised that a claim for benefits submitted after March 24, 2015, must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  A review of the record reveals that additional evidence was received after the Agency of Original Jurisdiction (AOJ) most recently adjudicated the Veteran's claims in the August 2015 supplemental statement of the case, and that he has not waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304(c).  However, as his claims are being remanded, the AOJ will have an opportunity to review the newly received evidence such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Specifically, in January 2015, the Board remanded the issues on appeal for procurement of VA examinations and opinions to address the Veteran's contention that his service-connected right knee disability caused or aggravated his low back disorder, left knee disorder, left leg numbness, and left arm numbness.  In this regard, the Board found that an October 2008 private report provided by Dr. J.G. was insufficient to decide the low back and left knee claims as it was speculative in nature.  Similarly, the Board found that a February 2009 VA examination and opinion regarding the Veteran's low back disorder and left knee disorder was also inadequate as the examiner stated that an opinion could not be provided without resort to mere speculation, but he failed to state the basis for his inability to render a nexus opinion.  Regarding the claims for service connection for left leg and arm numbness, the Board found that a February 2010 VA opinion was inadequate as the examiner failed to provide a rationale for the opinion that left leg and arm numbness were less likely than not caused by the service-connected right knee disorder, and did not provide any opinion as to whether such disorders were aggravated by the service-connected right knee disorder.  Accordingly, the Board instructed that new VA examinations and opinions should be obtained to determine whether the Veteran's low back disorder, left knee disorder, left leg numbness, and left arm numbness were caused or aggravated by his service-connected right knee disability.

Hence, in June 2015, the Veteran was afforded new VA examinations and opinions regarding the etiology of his low back disorder, left knee disorder, and left leg and arm numbness.  Regarding the Veteran's low back disorder, the examiner noted that the Veteran's right knee disability had no impact on his minimal arthritis of the spine; however, the sole rationale that was provided to support the opinion was a recitation of physical findings related to the Veteran's low back disorder.  The examiner failed to explain why any of these findings supported the assertion that the Veteran's right knee disability did not cause his low back disorder.  In an addendum opinion obtained in July 2015, the examiner stated that the Veteran's right knee disability did not impact his back, but no further rationale was provided.  Such opinions are inadequate for adjudication purposes as the examiner failed to provide a well-reasoned rationale to support the opinions and failed to provide an opinion as to whether the Veteran's low back disorder was aggravated by his service-connected right knee disability.

Furthermore, while the Veteran has not claimed that his low back disorder is directly related to service, the Board has a duty to develop all theories of entitlement pursuant to Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  In this case, the Veteran's service treatment records indicate that he reported injuring his upper back when lifting his arms in August 1993 and that he was diagnosed with upper back strain at that time.  Thereafter, in November 1993, the Veteran reported experiencing left lower back pain and was diagnosed with myofascial low back pain.  Given the foregoing, an opinion as to whether the Veteran's current low back disorder is directly related to his military service should also be obtained on remand.

Turning to the 2015 examiner's opinion regarding the Veteran's left knee disorder, the examiner initially stated that the Veteran favored his left knee following right knee surgical repair and then, somewhat confusingly, indicated that "one can speculate that his left knee is affected over the years[,] however[,] such an opinion would be of mere speculation."  Thereafter, in the July 2015 addendum opinion, the examiner stated that the Veteran's left knee "was not affected by his right knee as there is no apparent evidence of debility in one extremity causing contralateral deterioration."  With regard to the examiner's initial opinion as to whether the Veteran's left knee disorder was caused by his right knee disorder, the Board finds that this opinion is essentially a non-opinion, which are generally regarded as inadequate.  Specifically, the Court has held that the Board could not merely accept a medical professional's statement that a conclusion could not be reached without resorting to speculation as negative evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2012).  Instead, a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id.  In this respect, the 2015 examiner failed to explain why an opinion could not be rendered and, in fact, subsequently rendered the addendum opinion without explaining what warranted the change in opinion.  Furthermore, the Board notes that the examiner again failed to provide an opinion as to whether the Veteran's right knee disability aggravates his left knee disorder.  Therefore, the Board finds that a remand is again necessary in order to obtain an opinion regarding the etiology of the Veteran's left knee disorder.

Additionally, the Board finds that remand is also required for procurement of an addendum opinion regarding the etiology of the Veteran's left leg and arm numbness.  In this regard, the 2015 examiner provided contradictory opinions.  Specifically, the 2015 examination reports (i.e., elbow and forearm, peripheral nerves, and knee and lower leg disability benefits questionnaires) do not document a disorder of the left arm or a separate neurological condition of the left arm or left leg.  Nevertheless, the examiner opined that the "Veteran's right knee disorder has no pertinent affect [sic] on his left arm.  On exam[ination] there is no evidence of musculature atrophy, fasciculations, [or] sensory deficit.  Normal left arm."  Then, in the addendum opinion the examiner stated that the Veteran does not have a "neurological deficit of his left arm and left leg."  Thus, it appears the examiner has simultaneously found that the Veteran does not have left leg and arm numbness and that such non-existing numbness (according to the examiner) is not related to the Veteran's service-connected right knee disability.  Notably, the Veteran was diagnosed with left arm and leg paresthesias in conjunction with the aforementioned February 2010 examination.  Given the conflicting findings made by the June 2015 examiner, the fact that the Veteran has been diagnosed with a left arm and leg neurological disorder during the appeal, and the failure of the 2015 examiner to provide an opinion as to aggravation, the Board finds that an addendum opinion is also necessary for these claims.

Regarding the Board's decision to request opinions in lieu of new examinations, the Board acknowledges the Veteran's September 2015 statement that the June 2015 examination reports and opinions were inadequate because the examiner did not obtain new x-ray images or obtain a new magnetic resonance imaging (MRI).  The Veteran has not provided any medical reason why such testing is necessary to determine the etiology of his current diagnoses and has not provided any information to indicate that he has training in the medical profession such that he is competent to know what testing is required to determine the etiology of his claimed disorders.  Additionally, the Board notes that VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions.  Moreover, the Board may assume a VA medical examiner is competent.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the Veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  Most importantly, there has been no indication that additional imaging studies are necessary to address the medical inquiries present in this case.  As such, the Board declines to request an additional examination at this time.  If the opinions obtained on remand are insufficient to decide the claim or if the Veteran submits affirmative evidence that the Board's reliance on the June 2015 examination reports are inadequate (as opposed to the etiological opinions), the Board will reconsider the need for an additional medical examination.

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained, to include updated VA treatment records dated from February 2014 to the present.  Finally, the Veteran's claim should be readjudicated on the entirety of the evidence, to include such received after the issuance of the August 2015 supplemental statement of the case.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records dated from February 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any previously unidentified private medical providers who have provided treatment for the claims in appellate status.  After receiving any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Thereafter, return the record to the June 2015 examiner so as to obtain an addendum opinion as to the nature and etiology of the Veteran's back disorder, left knee disorder, left leg numbness, and left arm numbness.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the June 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner is asked to respond to the following:

(A) Low Back Disorder

(i)  Please opine whether the Veteran's low back disorder is at least as likely as not (i.e., 50 percent probability or greater) related to his military service to include his 1993 treatment for upper back strain or myofascial low back pain.  

(ii)  If it is determined that the Veteran's low back disorder is not directly related to service, the examiner should address whether it is at least as likely as not that the Veteran's low back disorder was caused OR aggravated by his service-connected right knee disability, to include as due to any gait modification related to the right knee disability.  

If aggravation is found, the examiner should quantify the degree of additional disability resulting from the aggravation. 

A rationale for any opinion offered should be provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what additional evidence (if any) would be necessary before an opinion could be rendered.

(B)  Left Knee Disorder

Please provide an opinion as to whether it is at least as likely as not that the Veteran's left knee disorder was caused OR aggravated by his service-connected right knee disability, to include as due to any gait modification related to the right knee disability.  

If aggravation is found, the examiner should quantify the degree of additional disability resulting from the aggravation. 

A rationale for any opinion offered should be provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what additional evidence (if any) would be necessary before an opinion could be rendered.




(C)  Left Leg Paresthesias

Please provide an opinion as to whether it is at least as likely as not that the Veteran's left leg paresthesias (as diagnosed during the February 2010 VA examination) was caused OR aggravated by his service-connected right knee disability, to include as due to any gait modification related to the right knee disability.  

If aggravation is found, the examiner should quantify the degree of additional disability resulting from the aggravation. 

A rationale for any opinion offered should be provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what additional evidence (if any) would be necessary before an opinion could be rendered.  Further, if the examiner finds that the diagnosis of left leg paresthesias was incorrect, he or she should fully explain such determination. 

(D)  Left Arm Paresthesias

Please provide an opinion as to whether it is at least as likely as not that the Veteran's left arm paresthesias (as diagnosed during the February 2010 VA examination) was caused OR aggravated by his service-connected right knee disability, to include as due to any gait modification related to the right knee disability.  

If aggravation is found, the examiner should quantify the degree of additional disability resulting from the aggravation. 

A rationale for any opinion offered should be provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what additional evidence (if any) would be necessary before an opinion could be rendered.   Further, if the examiner finds that the diagnosis of left arm paresthesias was incorrect, he or she should fully explain such determination.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the August 2015 supplemental statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




